Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments and remarks, filed 07/15/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Status of Claims
Claims 1, 3-18 and 21-23 are currently under examination. Claim 23 is a new claim.

Advisory Notice
No IDS has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913.(Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.

Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/675,358, filed 05/23/2018 is acknowledged.

Drawings
The renewed petition requesting acceptance of color drawings on 08/08/2022 has been granted and mailed on 08/25/2022.
Response to Arguments
Applicant’s request for consideration under the AFCP2.0 is acknowledged filed 07/15/2022. The examiner fully considered the proposed amendments and Applicant’s remarks and performed a search according to the AFCP2.0 program.
Regarding claim rejections under 35 U.S.C. 103, Applicant amended the independent claims 1, 11 and 21 with subject matter from claim 2 with the limitation “wherein the subset of radiographic features comprise an angle between right pulmonary veins and an angle of left inferior pulmonary vein entry into a left atrium” which was not found in the prior art.
Under the program AFCP2.0, the claims are full considered and search and no prior art regarding the amended limitation was found to teach or suggest the amended limitation.
Applicant argues (on page 9) that independent claim 1 is allowable due to the inclusion of the limitations of provisionally allowed claim 2 now cancelled.
In response, the examiner after full consideration and search agrees with the Applicant’s argument.
Applicant argues (on page 10) that independent claim 11 is allowable due to the inclusion of the limitations of provisionally allowed claim 2 now cancelled.
In response, the examiner after full consideration and search agrees with the Applicant’s argument.
Applicant argues (on page 10) that dependent claims 3 and 13 are allowable due to their direct dependency from claims 1 and 11 with the additional reference failing to cure the deficiencies of  Trayanova, Varela and Madabhushi regarding the inclusion of the limitations of provisionally allowed claim 2 now cancelled.
In response, the examiner after full consideration and search agrees with the Applicant’s argument.
Applicant argues (on page 11) that dependent claims 4-6 and 14-16 are allowable due to their dependency from claims 1 and 11 with the additional references failing to cure the deficiencies of Trayanova, Varela and Madabhushi regarding the inclusion of the limitations of provisionally allowed claim 2 now cancelled.
In response, the examiner after full consideration and search agrees with the Applicant’s argument.
Applicant argues (on pages 11-12) that dependent claims 7-8, 10, 12 and 18 and 14-16 are allowable due to their dependency from claims 1 and 11 with the additional references failing to cure the deficiencies of Trayanova, Varela and Madabhushi regarding the inclusion of the limitations of provisionally allowed claim 2 now cancelled.
In response, the examiner after full consideration and search agrees with the Applicant’s argument.
Applicant argues (on page 12) that independent claim 21 is allowable due to the inclusion of the limitations of provisionally allowed claim 2 now cancelled.
In response, the examiner after full consideration and search agrees with the Applicant’s argument.
Applicant argues (on page 12-13) that dependent claim 22 is allowable due to its direct dependency from claim 21 with the additional references failing to cure the deficiencies of Trayanova, Varela and Madabhushi regarding the inclusion of the limitations of provisionally allowed claim 2 now cancelled.
In response, the examiner after full consideration and search agrees with the Applicant’s argument.
The examiner find the Applicant’s arguments persuasive.

Allowable Subject Matter
Claims 1, 3-18 and 21-23 are allowable.
Regarding independent claim 1, the closest references are Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) in view of Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017)  and further in view of Buist et al. (2016 J. Cardiovascular Computed Tomography 10:251-257; Pub.Date 2016) disclosing all the limitations of claim 1 except the amended limitation “wherein the subset of radiographic features comprise an angle between right pulmonary veins and an angle of left inferior pulmonary vein entry into a left atrium”. The reason for allowability of the claim is no prior art was found for the amended  limitation “wherein the subset of radiographic features comprise an angle between right pulmonary veins and an angle of left inferior pulmonary vein entry into a left atrium”. The advantage of the invention is to determine using machine learning different features from imaging the different compartments of the heart and from these features “wherein the subset of radiographic features comprise an angle between right pulmonary veins and an angle of left inferior pulmonary vein entry into a left atrium” providing a prognosis of relapse/recurrence with atrial fibrillation for patient having performed a pulmonary vein isolation. This approach improve greatly on already existing method for predicting such recurrence, therefore improving the awareness of the patient status and needs after PVI treatment.
Regarding dependent claims 3-10, dependent claims 3-10 are allowable due to their direct or indirect dependency from independent claim 1.
Regarding independent claim 11, the closest references are Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) in view of Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017)  and further in view of Buist et al. (2016 J. Cardiovascular Computed Tomography 10:251-257; Pub.Date 2016) disclosing all the limitations of claim 1 except the amended limitation “wherein the subset of radiographic features comprise an angle between right pulmonary veins and an angle of left inferior pulmonary vein entry into a left atrium”. The reason for allowability of the claim is no prior art was found for the amended  limitation “wherein the subset of radiographic features comprise an angle between right pulmonary veins and an angle of left inferior pulmonary vein entry into a left atrium”. The advantage of the invention is to determine using machine learning different features from imaging the different compartments of the heart and from these features “wherein the subset of radiographic features comprise an angle between right pulmonary veins and an angle of left inferior pulmonary vein entry into a left atrium” providing a prognosis of relapse/recurrence with atrial fibrillation for patient having performed a pulmonary vein isolation. This approach improve greatly on already existing method for predicting such recurrence, therefore improving the awareness of the patient status and needs after PVI treatment.
Regarding dependent claims 12-18, dependent claims 12-18 are allowable due to their direct or indirect dependency from independent claim 11.
Regarding independent claim 21, the closest references are Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) in view of Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017)  and further in view of Buist et al. (2016 J. Cardiovascular Computed Tomography 10:251-257; Pub.Date 2016) disclosing all the limitations of claim 1 except the amended limitation “wherein the subset of radiographic features comprise an angle between right pulmonary veins and an angle of left inferior pulmonary vein entry into a left atrium”. The reason for allowability of the claim is no prior art was found for the amended  limitation “wherein the subset of radiographic features comprise an angle between right pulmonary veins and an angle of left inferior pulmonary vein entry into a left atrium”. The advantage of the invention is to determine using machine learning different features from imaging the different compartments of the heart and from these features “wherein the subset of radiographic features comprise an angle between right pulmonary veins and an angle of left inferior pulmonary vein entry into a left atrium” providing a prognosis of relapse/recurrence with atrial fibrillation for patient having performed a pulmonary vein isolation. This approach improve greatly on already existing method for predicting such recurrence, therefore improving the awareness of the patient status and needs after PVI treatment.
Regarding dependent claims 22-23, dependent claims 22-23 are allowable due to their direct or indirect dependency from independent claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793

/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793